Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a camera optical lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claim 2 depend from claim 1), camera lens comprising, from an object side to an image side in sequence, a first lens of a positive refractive power, a second lens of a negative refractive power, a third lens of a positive refractive power, a fourth lens of a positive refractive power and a fifth lens of a 5 negative refractive power, wherein the camera lens satisfies the following conditions (1) - (6): 
1.40≤ (f1+f3+f4) /f≤2.15 (1); 
-1.70≤(f2+f5) /f≤-0.50 (2); 
0.50≤f3/f≤1.30 (3); 
0.55≤R5/R6≤1.00 (4);
0.040≤d7/f≤0.100 (5); and 
0.010≤d9/f≤0.030 (6); 

The closest prior art found is to Tsai et al (U.S. Patent Pub.2012/0327520 A1) as noted in the 1st Embodiment, which meets the structural limitations as recited in claim 1, and has a ratio value of f3/f=1.22 which is greater than 0.50 and less than 1.30 and R5/R6=0.68 which is greater than 0.55 and less than 1.00, but fails to the other four conditional statements; also to Tsai et al (U.S. Patent Pub. 2013/0100542 A1) as noted in the 3rd Embodiment, which meets the structural limitations as recited in claim 1, and has a ratio value of R5/R6=0.55 which is equal to 0.55 and less than 1.00, but fails to the other five conditional statements; also to Chen et al (U.S. Patent Pub. 2015/0160434 A1) as noted in the 5th Embodiment, which meets the structural limitations as recited in claim 1, and has a ratio value of f3/f=1.27 which is greater than 0.50 and less than 1.30, but fails to the other five conditional statements; also to Ye et al (U.S. Patent Pub.2015/0253539 A1) as noted in the 8th Embodiment and Figures 30 and 31, which meets the structural limitations as recited in claim 1, and has a ratio value of f3/f=1.26 which is greater than 0.50 and in the 9th Embodiment as noted in Figures 34 and 35, and has a ratio of f3/f=1.23 which is also greater than 0.50 and less than 1.30, but fails to the other five conditional statements; and Chen et al (U.S. Patent Pub. 2015/0301308 A1) as noted in the 1st, 2nd and 6th Examples, which meets the structural limitations as recited in claim 1, but fails to meet all of the conditional statements.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The drawings were received on 12-26-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to camera lens systems having five lens elements. Some prior art has various arrangements of the lenses, wherein only one or more embodiments meet the claimed invention structurally, but fail to teach or fairly suggest the claimed invention as presented, including the conditional expressions which must be met:
	Tsai et al (as noted above)		U.S. Patent Pub. 2012/0327520A1
	Tsai et al (as noted above)		U.S. Patent Pub. 2013/0100542 A1
	Chen et al (as noted above)	U.S. Patent Pub. 2015/0160434 A1
	Ye et al				U.S. Patent Pub. 2015/0253537 A1
	Ye et al				U.S. Patent Pub. 2015/0253538 A1
	Ye et al (as noted above)		U.S. Patent Pub. 2015/0253539 A1
	Chen et al (as noted above)	U.S. Patent Pub. 2015/0301308 A1
	Chen et al				U.S. Patent Pub. 2015/0301309 A1

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872